STOULIG, Judge
(concurring).
I concur.
According to the uncontroverted testimony of the investigating state trooper, Allen J. Aubert, the impact occurred in the right lane occupied by the Guillory automobile at a point 250 feet beyond the entrance to the trailer park from which the Guillory vehicle entered the highway. At this distance the Guillory car can no longer be considered as being in the process of executing a left turn maneuver, but instead it now forms part of the mainstream of the traffic flow on Airline Highway.
Since its presence in the right lane in no manner obstructed the movement of the overtaking Schexnayder automobile in the left lane, it must be concluded that the accident was caused solely by the loss of control of the Schexnayder vehicle, which resulted in the “rear-ending” of the Guillory automobile in the adjoining traffic lane. Otherwise this accident would not have occurred.